Exhibit 10.1

 

FIRST AMENDMENT TO FIRST AMENDED

AND RESTATED SENIOR SECURED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED CREDIT
AGREEMENT, dated as of December 18, 2009 (the "First Amendment"), is by and
among INTERSTATE OPERATING COMPANY, LP, a Delaware limited partnership (the
"Borrower"), the Guarantors party hereto, BANK OF AMERICA, N.A. (the
"Administrative Agent") and the Lenders party hereto, and is an amendment to
that certain First Amended and Restated Senior Secured Credit Agreement dated as
of July 10, 2009 by and among the Borrower, the Lenders, and the Administrative
Agent (as the same may have been further amended, restated, supplemented or
otherwise modified prior to the date hereof, the "Credit Agreement").

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested and the Lenders and Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:

 

 

1.  

Amendments to Credit Agreement.

 

(a)          Management Business EBITDA Amendment. Effective as of the MBE
Amendment Effective Date (defined below), the Credit Agreement shall be amended
as follows (the "Management Business EBITDA Amendment"):

 

(i)          The following definitions are hereby included in their proper
alphabetical order in the list of definitions set forth in Section 1.01 of the
Credit Agreement:

 

""Buyer" has the meaning set forth in the definition of "Merger"."

 

""First Amendment" means that certain First Amendment to First Amended and
Restated Senior Secured Credit Agreement dated as of December 18, 2009 and
entered into by the Borrower, the Administrative Agent and the Supermajority
Lenders, as the same may be from time to time amended, supplemented, restated or
otherwise modified."

 

""MBE Amendment Effective Date" means the date on which each of the conditions
precedent to the Management Business EBITDA Amendment, as set forth in Section 2
of the First Amendment, shall have been satisfied."

 

""Merger" means the merger of certain subsidiaries of Hotel Acquisition Company,
LLC (collectively, the "Buyer") into each of the Borrower and Parent pursuant to
the Merger Agreement."

 

""Merger Agreement" means that certain Agreement and Plan of Merger by and
between Buyer, HAC Merger Sub, Inc., HAC Merger Partnership, L.P. and the
Parent, dated as of December 18, 2009."

 

""Merger Amendment Effective Date" means the date on which each of the
conditions precedent to the Merger Amendment, as set forth in Section 3 of the
First Amendment, shall have been satisfied."

 

(ii)          Waiver of Management Business EBITDA Test. Section 7.02 of the
Credit Agreement shall be deleted in its entirety and replaced with the
following:

 

"Section 7.02          Management Business EBITDA. The Borrower shall maintain
at the end of each Rolling Period a Management Business EBITDA (calculated on a
trailing four quarter basis as of the end of such Rolling Period) of not less
than $9,000,000; provided              

 

--------------------------------------------------------------------------------

however that this Management Business EBITDA test shall be waived with respect
to the Rolling Period ending as of December 31, 2009."

 

(b)          Merger Amendment. Effective as of the Merger Amendment Effective
Date (defined below), the Credit Agreement shall be amended as follows (the
"Merger Amendment"):

 

(i)          The definition of "Change of Control" is hereby amended by (i)
replacing the reference to "." at the end of clause (b) with a reference to ";"
and (ii) adding the following proviso at the end thereof :

 

"; provided, however, that, notwithstanding the foregoing clauses (a) and (b),
the Merger and the transactions contemplated by the Merger Agreement shall not
constitute a Change of Control for purposes hereof."

 

(ii)          The definition of "Permitted Other Indebtedness" shall be amended
by adding the following proviso at the end of clause (a) thereof:

 

"provided, however, that in connection with the one-time partial prepayment of
that certain Permitted Other Indebtedness secured by a mortgage on the Columbia
property as permitted pursuant to Section 6.16, such Permitted Other
Indebtedness may be amended in accordance with the terms previously disclosed to
the Administrative Agent."

 

(iii)          Section 2.07(c) of the Credit Agreement is hereby amended by
deleting clauses (i) and (ii) in their entirety and replacing them with the
following:

 

"(i)          Excess Cash Flow Term Prepayments. Within thirty (30) days
following the end of each calendar quarter, the Borrower shall make a payment
against the outstanding principal balance of the Term Advances in an amount
equal to (A) all Excess Free Cash Flow for such calendar quarter, less (B) the
amount necessary to provide the Borrower and its Subsidiaries with cash working
capital as of the end of such calendar quarter in the amount of (x) $10,000,000,
plus (y) the amount of new capital actually contributed by Buyer (directly or
indirectly) during the period commencing on the Merger Amendment Effective Date
to but not including the first anniversary of the Merger Amendment Effective
Date (in an amount not to exceed $12,000,000) to the extent not already spent or
deemed spent pursuant to the next succeeding sentence (whether on working
capital, capital expenditures, Permitted New Investments or otherwise). To the
extent all or a portion of such $12,000,000 has been invested, such funds shall
be deemed "first-out" (i.e., used prior to any other of the Borrower's funds)
with respect to any Permitted New Investments, working capital and capital
expenditures as set forth in the most recently delivered Compliance
Certificate(s).

 

(ii)          Excess Cash Flow Revolver Prepayments. Immediately following any
prepayment of the Term Advances required pursuant to clause (c)(i) above for a
given calendar quarter, the Borrower shall prepay any outstanding principal
balance of the Revolving Advances (and, thereafter, cash collateralize
outstanding Letter of Credit Exposure) in an amount equal to (A) all Excess Free
Cash Flow for such calendar quarter, less (B) the amount necessary to provide
the Borrower and its Subsidiaries with cash working capital as of the end of
such calendar quarter in the amount of (x) $10,000,000, plus (y) the amount of
new capital actually contributed (directly or indirectly) by Buyer during the
period commencing on the Merger Amendment Effective Date to but not including
the first anniversary of the Merger Amendment Effective Date (in an amount not
to exceed $12,000,000) to the extent not already spent or deemed spent pursuant
to the next succeeding sentence (whether on working capital, capital
expenditures, Permitted New Investments or otherwise), less (C) the amount of
such Excess Free Cash Flow used to repay Term Advances pursuant to clause (c)(i)
of Section 2.07. To the extent all or a portion of such $12,000,000 has been
invested, such funds shall be deemed "first-out" (i.e., used prior to any other
of the Borrower's funds) with respect to any Permitted New Investments, working
capital and capital expenditures as set forth in the most recently delivered
Compliance Certificate(s)."

 

2

 



 

--------------------------------------------------------------------------------

(iv)          Section 2.07(c)(iv) of the Credit Agreement is hereby amended by
(A) deleting the first reference therein to "(c)(ii)" and replacing it with a
reference to "(c)(i)", (B) deleting the first reference therein to "$20,000,000"
and replacing it with a reference to "$40,000,000" and (B) deleting the existing
reference therein to "$40,000,000" and replacing it with a reference to
"$60,000,000".          

 

(v)          Section 5.15 of the Credit Agreement is hereby amended by (A)
adding the following provision as a new clause (a) thereof and (B) naming the
existing provision clause "(b)":

 

"(a) On or before the final Business Day of the first Fiscal Quarter of 2010,
the Borrower shall have delivered to the Lenders appraisals of each of those
certain Owned Hospitality Properties located in Concord, California and Durham,
North Carolina, by appraisers satisfactory to the Administrative Agent and in a
form satisfactory to the Administrative Agent; provided, that the assessed
valuations set forth on such appraisals are not required to show any minimum
assessed values."

 

(vi)          The following Section 5.17 is hereby added to Article V of the
Credit Agreement immediately following Section 5.16 thereof:

 

"Section 5.17          Required Equity Infusion. The Borrower shall have, as of
the first anniversary following the Merger Amendment Effective Date, received
from the Buyer (whether directly or indirectly) cash equity in an aggregate
amount equal to at least $12,000,000 (which such cash equity shall have been or
shall be used for the sole purposes of consummating Permitted New Investments,
working capital and capital expenditures)."

 

(vii)          Section 6.04 of the Credit Agreement is hereby amended by (A)
deleting the reference to "." at the end of clause (e) thereof and replacing it
with a reference to ";" and (B) adding the following as a new clause (f):

 

"(f) the Borrower shall be permitted to pay to Thayer Lodging Group, Inc. on a
monthly basis,an annual asset management fee in the amount of $1,600,000 per
annum so long as, before and after giving effect to such payment, (X) no Default
exists or would exist, (Y) on a pro forma basis the financial covenants set
forth in Article VII would be satisfied."

 

(viii)          Section 5.12 of the Credit Agreement is hereby amended by
deleting the reference to "$121,500,000" and replacing it with a reference to
"101,500,000".

 

(ix)          Section 6.05(a)(i) of the Credit Agreement is hereby amended by
(A) deleting the reference to "or" prior to clause (C) thereof and replacing it
with a reference to "," and (B) adding the following as a new clause (D):

 

 

"(D) such transaction is the Merger"

 

(x)          Section 6.05(a)(ii) of the Credit Agreement is hereby amended by
inserting the following parenthetical immediately after the phrase "Article VII"
in clause (Y) thereof:

 

"(as amended by the First Amendment for all dates following the MBE Amendment
Effective Date)"

 

(xi)          Section 6.06(d) of the Credit Agreement is hereby amended by
deleting clause (iii) in the proviso thereof in its entirety and replacing it
with the following:

 

"(iii) the aggregate amount of Permitted New Investments made pursuant to this
clause (d) during the term hereof shall not, in any case, exceed $5,000,000;
provided however that such amount may be increased to $20,000,000 so long as the
Buyer contributes (directly or indirectly) to the Borrower new surplus equity
capital (meaning, equity capital in excess of any amount required to cause the
Borrower to have, as of the date of such equity capital infusion, no
then-outstanding accounts payable that are           

 

3

 



 

--------------------------------------------------------------------------------

more than 60 days past due) in an amount equal to or in excess of any amount of
such Permitted New Investments that Borrower seeks to make in excess of
$5,000,000 and such Permitted New Investments are otherwise made in accordance
with the terms hereof;"

 

(xii)          Section 6.07 of the Credit Agreement is hereby amended by
inserting the following phrase immediately after the phrase "Except for certain
liquor license agreements":

 

"and as permitted in accordance with Section 6.04(f)"

 

(xiii)          Section 6.16 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

"Section 6.16          Prepayment of Other Indebtedness. Neither the Parent, the
Borrower or any Subsidiary shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any Indebtedness (other than the Obligations), other
than (a) Indebtedness secured by a Lien permitted by Section 6.01 if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.05 and (b) a one-time partial prepayment of that certain
Permitted Other Indebtedness secured by a mortgage on the Columbia Property in
an amount not to exceed $5,000,000 so long as such prepayment is made solely
with the proceeds of new equity capital contributed (directly or indirectly) by
the Buyer to the Borrower."

 

(xiv)          Section 7.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

"Section 7.01 Debt Service Coverage Ratio. The Parent shall maintain at the end
of each Rolling Period (i) from the Merger Amendment Effective Date through and
including December 31, 2010, a Debt Service Coverage Ratio of not less than 1.25
to 1.00 and (ii) from January 1, 2011 and thereafter, a Debt Service Coverage
Ratio of not less than 1.50 to 1.00."

 

(xv)          Section 7.02 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:          

 

"Section 7.02 Management Business EBITDA.This Management Business EBITDA test
shall be suspended for the period between the MBE Amendment Effective Date
through and including December 31, 2010. From and after January 1, 2011, the
Borrower shall maintain at the end of each Rolling Period, a Management Business
EBITDA (calculated on a trailing four quarter basis as of the end of such
Rolling Period) of not less than $8,500,000.

 

(xvi)          Exhibit D to the Credit Agreement (the Compliance Certificate) is
hereby amended by adding the following clause as a new Section 4.5 thereof:

 

 

"4.5  

Buyer Contributions/Excess Free Cash Flow.

 

(a)          The Borrower's Excess Free Cash Flow for the most recently ended
Fiscal Quarter is:

 

(i)           EBITDA of the Parent and its Subsidiaries for such period:
$________, plus

 

(ii)           in each case to the extent such amount has not already been added
to EBITDA as part of Net Income, all Net Cash Proceeds received by the Parent or
any of its Subsidiaries from or with respect to any Repayment Event:
$__________, less

 

(iii)           cash interest payments of the Parent and its Subsidiaries for
such period: $__________, less

 

4

 



 

--------------------------------------------------------------------------------

(iv)          cash taxes paid by the Parent and its Subsidiaries for such
period: $__________, less

 

(v)          amounts paid during such period with respect to Investments
permitted hereunder: $___________, less

 

(vi)          amounts paid during such period with respect to unfinanced Capital
Expenditures (to the extent the same do not exceed the amount provided for in
the most-recent Approved Budget): $___________, less

 

(vii)          refinancing fees and expenses paid in cash with respect to
Permitted New Indebtedness: $___________, less

 

 

(viii)  

the sum of:

 

(A)           all principal amortization payments made by the Parent and its
Subsidiaries during such period with respect to the Obligations: $__________,

 

(B)           all mandatory principal prepayments on Indebtedness made by the
Parent and its Subsidiaries during such period: $__________, and

 

(C)          the amount of non-voluntary scheduled fixed principal payments made
by the Parent and its Subsidiaries during such period with respect to
Indebtedness not evidenced by the Loan Documents: $__________.

 

 

TOTAL EXCESS CASH FLOW: $_________________.

 

(b)          With respect to each Fiscal Quarter ending after the Merger
Amendment Effective Date, a schedule showing:

 

(i) the amount of new capital actually contributed by the Buyer (directly or
indirectly) to the Borrower for the period commencing as of the Merger Amendment
Effective Date and ending on the earlier of (A) the end of such Fiscal Quarter
and (B) the first anniversary of the Merger Amendment Effective Date;

 

(ii) the amount of any Permitted New Investments, working capital and capital
expenditures made during the period commencing as of the Merger Amendment
Effective Date through the end of such Fiscal Quarter; and

 

(iii) a calculation of the aggregate amount reflected in item (i) above, less
the aggregate amount reflected in item (ii);

 

provided, that pursuant to the terms of Section 5.17 of the Credit Agreement, it
shall be an Event of Default to the extent the amount reflected in item (b)(i)
above is less than $12,000,000 as of the first anniversary of the Merger
Amendment Effective Date.

 

(c)          Amount subject to prepayment pursuant to Sections 2.07(c)(i) and
(ii) of the Credit Agreement: (i) Excess Cash Flow as calculated pursuant to
clause (a) above, less (ii) $10,000,000, less (iii) the amount calculated
pursuant to clause (b)(iii) above.

 

2.          Conditions Precedent to the MBE Amendment Effective Date. The
effectiveness of the Management Business EBITDA Amendment shall be subject to
the satisfaction of the following conditions precedent (provided, that, in each
case, any documents, instruments, agreements, information or other materials
delivered in connection with any of the following items shall be in form and
substance reasonably satisfactory to the Administrative Agent, in its
discretion):

 

5

 



 

--------------------------------------------------------------------------------

(i)          Administrative Agent shall have received a counterpart of this
First Amendment duly executed by the Borrower, the Guarantors and Supermajority
Lenders;

 

(ii)          Administrative Agent shall have received and approved (i)
resolutions from Borrower authorizing and approving the Management Business
EBITDA Amendment; (ii) certificates of "no change" from Borrower certifying that
Borrower's organizational documents have not been amended since the date of the
Credit Agreement, except as disclosed thereby; and (iii) a current Certificate
of Existence/Good Standing for Borrower issued by the jurisdiction in which
Borrower is organized;

 

(iii)          Administrative Agent shall have received a fully executed copy of
the Merger Agreement; and

 

(iv)          Administrative Agent shall have received payment of all fees and
expenses payable to the Administrative Agent and/or Lenders on or prior to the
MBE Amendment Effective Date, including, but not limited to, with respect to
each Lender that approves the Management Business EBITDA Amendment, an upfront
fee payable to such Lender in an amount equal to 0.25% of the amount of such
Lender's Commitment as of the MBE Amendment Effective Date (prior to giving
effect to any paydown that may occur in connection with this First Amendment)
(the "MBE Amendment Fee").

 

3.          Conditions Precedent to the Merger Amendment Effective Date. The
effectiveness of the Merger Amendment shall be subject to the satisfaction of
the following conditions precedent (provided, that, in each case, any documents,
instruments, agreements, information or other materials delivered in connection
with any of the following items shall be in form and substance reasonably
satisfactory to the Administrative Agent, in its discretion):

 

(i)          Administrative Agent shall have received a counterpart of this
First Amendment duly executed by the Borrower, the Guarantors and Supermajority
Lenders;

 

(ii)          Administrative Agent shall have received and approved (i)
resolutions from Borrower authorizing and approving the Merger Amendment; (ii)
certificates of "no change" from Borrower certifying that Borrower's
organizational documents have not been amended since the date of the Credit
Agreement, except as disclosed thereby; (iii) a current Certificate of
Existence/Good Standing for Borrower issued by the jurisdiction in which
Borrower is organized; and (iv) a legal opinion from counsel to the Borrower and
Guarantors as to due authorization, execution, and delivery of this First
Amendment and such other matter as the Administrative Agent may require;

 

(iii)          The consummation of the Merger on the terms set forth in the
Merger Agreement or such other terms as may be reasonably satisfactory to the
Administrative Agent;

 

(iv)          Payment of all fees and expenses payable to the Administrative
Agent and/or Lenders on or prior to the Merger Amendment Effective Date,
including, but not limited to (i) with respect to each Lender that approves the
Merger Amendment on or before December 16, 2009, an upfront fee payable to such
Lender in an amount equal to 1% of the amount of such Lender's Commitment as of
the Merger Amendment Effective Date and (ii) with respect to each Lender that
approves the Merger Amendment between December 17, 2009 and December 23, 2009,
an upfront fee payable to such Lender in an amount equal to 0.50% of the amount
of such Lender's Commitment as of the Merger Amendment Effective Date (after
giving effect in the case of clauses (i) and (ii) to any paydown that may occur
in connection with this First Amendment) (each such fee a "Merger Amendment
Fee"); provided, however that to the extent any Lender received an MBE Amendment
Fee in connection with the MBE Amendment Effective Date, the amount of the
Merger Amendment Fee payable to such Lender shall be reduced by the amount of
such Lender's MBE Amendment Fee (i.e., 0.25% of the amount of such Lender's
Commitment as of the MBE Amendment Effective Date);

 

(v)          The Borrower shall have delivered a pro forma compliance
certificate evidencing its compliance, as of the Merger Amendment Effective
Date, with the financial covenants as amended pursuant to the terms of the
Merger Amendment;

 

6

 



 

--------------------------------------------------------------------------------

                    (vi)          The Borrower shall have paid to the
Administrative Agent $20,000,000 to be applied to prepay the Term Loan;

 

(vii)          The Buyer shall have committed (in writing) to contribute cash
equity to the Borrower (whether directly or indirectly) on or prior to the first
anniversary of the Merger Amendment Effective Date, in an aggregate amount equal
to at least $12,000,000 to be used for the sole purposes of consummating
Permitted New Investments, working capital and capital expenditures;

 

(viii)          The Borrower shall have delivered an updated Approved Annual
Budget pursuant to Section 5.14(b) of the Credit Agreement, showing, among other
things, updated capital expenditure projections, in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(ix)          The Administrative Agent shall have received such other documents,
instruments, agreements or information as reasonably requested by the
Administrative Agent.

 

4.          Representations. The Borrower and each of the Guarantors
collectively represent and warrant to the Administrative Agent and the Lenders
that:

 

(a)          Authorization. The Borrower and each of the Guarantors,
respectively, has the right and power and has obtained all authorizations
necessary to execute and deliver this First Amendment and to perform its
respective obligations hereunder and under the Credit Agreement, as amended by
this First Amendment, in accordance with their respective terms. This First
Amendment has been duly executed and delivered by duly authorized officers of
the Borrower and each Guarantor, respectively, and each of this First Amendment
and the Credit Agreement, as amended by this First Amendment, is a legal, valid
and binding obligation of the Borrower and each Guarantor (each as applicable),
enforceable against the Borrower and each Guarantor (each as applicable) in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and by equitable principles generally.

 

(b)          Compliance with Laws, etc. The execution and delivery by the
Borrower and each of the Guarantors of this First Amendment and the performance
by the Borrower and/or the Guarantors of this First Amendment and the Credit
Agreement, as amended by this First Amendment, in accordance with their
respective terms, does not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any approval (other than those already
obtained) by any Governmental Authority or violate any law (including any
Environmental Law) which is applicable to the Borrower, any Guarantors, the
Credit Documents or the transactions contemplated herein or therein; (ii)
conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or any of the Guarantors, or any
indenture, agreement/or other instrument to which the Borrower or any of the
Guarantors is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any Guarantor other than in favor of the Administrative Agent for the benefit
of the Lenders.

 

(c)          No Impediments. There are no defenses, offsets or counterclaims or
other claims, legal or equitable, available to Borrower or any Guarantor with
respect to this First Amendment, the Credit Documents, or any other instrument,
document and/or agreement described herein or therein, as modified and amended
hereby, or with respect to the obligation of Borrower to repay the Obligations,
as the case may be. Except as previously disclosed to the Lenders, there are no
actions, suits or proceedings pending or threatened against or affecting
Borrower or any Guarantor which, if adversely determined, could affect the
Borrower's and Guarantors' ability to perform their obligations under the Credit
Documents or challenge the validity of or enforceability of, or ability of
Borrower or any Guarantor to fulfill each of its obligations under this First
Amendment, any of the Credit Documents, or any of the other instruments,
documents or agreements described herein, as modified and amended hereby, or the
priority of any lien thereof, in any court, at law or in equity, or before any
administrative agencies or other governmental authority.

 

7

 



 

--------------------------------------------------------------------------------

(d)          No Default. After giving effect to this First Amendment, no Default
or Event of Default has occurred and is continuing as of the date hereof.

 

5.          Reaffirmation of Representations. The Borrower and each of the
Guarantors hereby repeat and reaffirm all representations and warranties made by
such party, as such representations and warranties may have changed based upon
events or activities permitted by this Agreement, to the Administrative Agent
and the Lenders in the Credit Agreement and the other Credit Documents to which
it is a party on and as of the date hereof (other than any representation or
warranty expressly relating to an earlier date) with the same force and effect
as if such representations and warranties were set forth in this First Amendment
in full.

 

6.          Reaffirmation of Guaranty. Each of the Guarantors hereby reaffirms
its continuing obligations to the Administrative Agent and the Lenders under the
Credit Agreement and agrees that the transactions contemplated by this First
Amendment shall not in any way affect the validity and enforceability of their
respective guaranty obligations thereunder or reduce, impair or discharge the
obligations of such Guarantors thereunder.

 

7.          Severability. If any provision of any of this First Amendment or of
the Credit Agreement, as amended hereby, is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.

 

8.          Certain References. Each reference to the Credit Agreement in any of
the Credit Documents shall be deemed to be a reference to the Credit Agreement
as amended by this First Amendment and this First Amendment shall be deemed a
Credit Document for purposes of the application of provisions of the Credit
Agreement generally applicable thereto (including, without limitation, any
arbitration provisions or waiver provisions).

 

9.          Benefits. This First Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

10.          Default. The failure of the Borrower or any of the Guarantors to
perform any of their respective obligations under this First Amendment or the
material falsity of any representation or warranty made herein shall, at the
option of the Administrative Agent and/or Lenders (as determined in accordance
with the Credit Agreement) after expiration of any applicable cure period,
constitute an Event of Default under the Credit Documents.

 

11.          No Novation. The parties hereto intend this First Amendment to
evidence the amendments to the terms of the existing indebtedness of the
Borrower and Guarantors to the Lenders as specifically set forth herein and do
not intend for such amendments to constitute a novation in any manner
whatsoever.

 

12.          GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

13.          No Implied Agreements. Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Credit Documents
remain in full force and effect. The amendments contained herein shall be deemed
to have prospective application only, unless otherwise specifically stated
herein.

 

14.          Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this First Amendment to produce or account for more
than one such counterpart for each of the parties hereto. Delivery by facsimile
by any of the parties hereto of an executed counterpart of this First Amendment
shall be as effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered. Each counterpart hereof shall be deemed to be an original and shall
be binding upon all parties, their successors and assigns.

 

15.          Binding Effect. This First Amendment shall become effective as of
the date hereof at such time when all of the conditions set forth in Section 2
hereof have been satisfied or waived by the Lenders and it shall

 

8

 



 

--------------------------------------------------------------------------------

have been executed by the Borrower, the Guarantors and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of the Required
Lenders or Supermajority Lenders, as applicable, and thereafter this First
Amendment shall be binding upon and inure to the benefit of the Borrower, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and assigns.

 

16.          Release. Each Loan Party hereby represents and warrants that it has
no claims, counterclaims, offsets, or defenses to the Credit Agreement or any of
the Credit Documents, or to the performance of their respective obligations
thereunder and, in consideration of the Lenders' and Administrative Agent's
willingness to grant the amendment referenced herein, hereby releases the
Administrative Agent and the Lenders, and each of their respective affiliates,
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected relating to the Credit Agreement and the transactions contemplated
thereby to the extent that any of the foregoing arises from any action or
failure to act on or prior to the date hereof.

 

17.          Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.
The interpretive provisions set forth in Sections 1.02 through 1.06 of the
Credit Agreement shall apply to this First Amendment as though set forth herein.

 

[Signature Pages to Follow]

 

9

 



 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date written above.

 

BORROWER:

INTERSTATE OPERATING COMPANY, LP

a Delaware limited partnership

 

 

 

 

By:

Interstate Hotels & Resorts, Inc., its general partner

 

 

 

 

By:

/s/ Bruce Riggins

 

 

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

GUARANTORS:

INTERSTATE HOTELS & RESORTS, INC.

a Delaware corporation

 

 

 

 

By:

/s/ Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------



 

INTERSTATE HOTELS COMPANY

a Delaware corporation

 

INTERSTATE PARTNER CORPORATION

a Delaware corporation

 

INTERSTATE PROPERTY CORPORATION

a Delaware corporation

 

NORTHRIDGE HOLDINGS, INC.

a Delaware corporation

 

INTERSTATE MEMBER INC.

a Delaware corporation

 

CROSSROADS HOSPITALITY MANAGEMENT COMPANY

a Delaware corporation

 

INTERSTATE MANAGEMENT SERVICES, INC.

a Delaware corporation

 

SUNSTONE HOTEL PROPERTIES, INC.

a Colorado corporation

 

 

 

 

By:

/s/  Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------



 

MINTERSTATE BATON ROUGE, LLC

a Delaware limited liability company

 

INTERSTATE TESORO, LLC

a Delaware limited liability company

 

INTERSTATE CLEVELAND, LLC

a Delaware limited liability company

 

INTERSTATE SAWGRASS, LLC

a Delaware limited liability company

 

INTERSTATE DURHAM, LLC

a Delaware limited liability company

 

IHR DEVELOPMENT GROUP, LLC

a Delaware limited liability company

 

INTERSTATE INVESTMENTS I, LLC

a Delaware limited liability company

 

 

 

 

By:

Interstate Operating Company, LP, its Member

 

 

 

 

By:

Interstate Hotels & Resorts, Inc., its general partner

 

By:

/s/ Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------



 

INTERSTATE MANAGEMENT COMPANY, LLC

a Delaware limited liability company

 

 

 

 

CAPSTAR ST. LOUIS COMPANY, L.L.C.

a Delaware limited liability company

 

 

 

MERISTAR STORRS COMPANY, LLC

a Delaware limited liability company

 

 

 

 

By:

Interstate Operating Company, LP, its Member

 

 

 

 

By:

Interstate Hotels & Resorts, Inc., its general partner

 

 

By:

/s/ Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

INTERSTATE PROPERTY PARTNERSHIP, L.P.

a Delaware limited partnership

 

 

 

 

By:

Interstate Property Corporation, its general partner

 

 

 

 

By:

/s/ Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

INTERSTATE MANCHESTER COMPANY, L.L.C.

a Delaware limited liability company

 

 

 

 

By:

Interstate Property Partnership, L.P., its member

 

 

 

 

By:

Interstate Property Corporation, its general partner

 

By:

/s/ Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------



 

INTERSTATE HOTELS, LLC

a Delaware limited liability company

 

 

 

 

By:

Northridge Holdings, Inc., its member

 

 

 

 

By:

/s/ Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

CONTINENTAL DESIGN & SUPPLIES COMPANY, L.L.C.

a Delaware limited liability company

 

 

 

CROSSROADS HOSPITALITY COMPANY, L.L.C.

a Delaware limited liability company

 

 

 

 

By:

Interstate Hotels, LLC, its managing member

 

 

 

 

By:

Northridge Holdings, Inc., its member

 

By:

/s/ Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

NORTHRIDGE INSURANCE COMPANY

a corporation organized under the laws of the Cayman Islands

 

 

 

 

By:

/s/ Christopher L. Bennett

 

 

 

 

Name:

Christopher L. Bennett

 

 

 

 

Title:

Director

 

 

 

 

 

 

MERISTAR MANAGEMENT (VANCOUVER-METROTOWN) LTD.

a British Columbia (Canada) corporation

 

 

 

 

By:

/s/ Bruce Riggins

 

 

 

 

Name:

Bruce Riggins

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------





AGENTS AND LENDERS:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ George S. Carey

 

 

 

 

Name:

George S. Carey

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Joseph R. Linus

 

 

 

 

Name:

Joseph R. Linus

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Dan LePage

 

 

 

 

Name:

Dan LePage

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------



 

CALYON NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Jason Chrein

 

 

 

 

Name:

Jason Chrein

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Bowers

 

 

 

 

Name:

/s/ David Bowers

 

 

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------



 

SOCIETE GENERALE

 

 

 

 

 

 

By:

/s/ Jerry Parisi

 

 

 

 

Name:

Jerry Parisi

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

WACHOVIA BANK, N.A.

 

 

 

 

 

 

By:

/s/ Stephanie Micua

 

 

 

 

Name:

Stephanie Micua

 

 

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------



 

CAPMARK FINANCE INC. a California corporation, Debtor-in-Possession

 

 

 

 

 

By:

/s/ R. Stephen Power

 

 

 

 

Name:

R. Stephen Power

 

 

 

 

Title:

Vice President

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

EMIGRANT REALTY FINANCE, LLC

 

 

 

 

By:

/s/ William E. Schachat

 

 

 

 

Name:

William E. Schachat

 

 

 

 

Title:

Managing Director

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

ORIX FINANCE CORP.

 

 

 

 

By:

/s/ Christopher L. Smith

 

 

 

 

Name:

Christopher L. Smith

 

 

 

 

Title:

Authorized Representative

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

LEHMAN COMMERCIAL PAPER INC.,

as Debtor and Debtor in Possession in its chapter 11 case in the United States
Bankruptcy Court for the Southern District of New York, Case No. 08- 13555 (JMP)

 

 

By:

/s/Jeffey Fitts

 

Name:

Jeffey Fitts

 

Title:

Authorized Signatory

 

 

 

 

 